department of the treasury internal_revenue_service é washington d c e tax_exempt_and_government_entities_division uic401 mar -t ey pa t legend taxpayer a law firm b plan x state w month percentage percentage dear i this is in response to your letter as supplemented by a fax in which you request several letter rulings under section dated a of the internal_revenue_code code the following facts and representations support your ruling_request taxpayer a a resident of state w is an attorney actively practicing as a member of law firm b taxpayer a attained age in month law firm b isa partnership law firm b sponsors plan x which is represented to be qualified within the meaning of code sec_401 and to have an attached trust tax-exempt within the meaning of code sec_501 plan x’s plan_year is the calendar_year section c of plan x contains language intended to comply with the requirements of code sec_401 in relevant part section c provides that 1a participant’s benefits shall be distributed or must begin to be distributed not later than april following the later of i the calendar_year in which the participant attains age or ii the calendar_year in which the participant retires provided however that this clause ii shall not apply in the case of a participant who is a five percent page of owner at any time during the plan_year ending with or within the calendar_year in which such owner attains age taxpayer a has provided the internal_revenue_service with information that indicates with respect to calendar_year his capital interest in law firm b was percentage and his profits interest was percentage neither percentage nor percentage equaled or exceeded pursuant to the provisions of plan x taxpayer a has provided the administrator of plan x with a form pursuant to which he elected to defer receiving distribution of his plan x benefits until the calendar_year following the calendar_year in which he retires from law firm b this ruling_request deals with the propriety of said election based on the above facts and representations you request the following letter rulings that taxpayer a is not a 5-percent_owner within the meaning of code sec_401 with respect to calendar_year the calendar_year in which he attained age since taxpayer a is not a 5-percent_owner for purposes of code sec_401 and since he remains an attorney actively practicing law with law firm b he is not required under code sec_401 to begin receiving minimum required distributions from plan x by date and if taxpayer a does not begin receiving distributions from plan x by date he will incur no excise_tax consequences under sec_4974 of the code with respect to your ruling requests code sec_401 a a provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the later of i the page of calendar_year in which the employee attains age ' or ii the calendar_year in which the employee retires code sec_401 provides that subclause id of clause shall not apply except as provided in sec_409 in the case of an employee who is a 5-percent_owner as defined in sec_416 with respect to the plan_year ending in the calendar_year in which the employee attains age ’4 with further respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-2 of the final regulations question answer-2 c provides in general that for purposes of sec_401 a 5-percent_owner is an employee who is a 5-percent_owner as defined in sec_416 with respect to the plan_year ending in the calendar_year in which the employee attains age section ii background to notice_97_75 1997_51_irb_18 date provides in relevant part that an employee is treated as a 5-percent_owner for purposes of code sec_401 as amended by the small_business job protection act if such employee is a 5-percent_owner as defined in sec_416 with respect to the plan_year ending in the calendar_year in which the employee attains age once an employee is a 5-percent_owner described in the preceding sentence distributions must continue to such employee even if such employee ceases to own more than 5-percent of the employer in a subsequent year code sec_416 provides that a 5-percent_owner of an employer that is not a corporation means any person who owns more than percent of the capital or profits interest in the employer code sec_4974 imposes a excise_tax on the amount by which a minimum_required_distribution from a qualified_retirement_plan during a taxable_year of a payee exceeds the amount actually distributed from said plan during said year code sec_4974 in relevant part provides that the term minimum_required_distribution includes an amount required to be distributed in accordance with code sec_401 page of code sec_4974 provides in relevant part that the term qualified_retirement_plan includes a plan described in code sec_401 that includes a_trust described in code sec_501 a with respect to your ruling requests taxpayer a attained age during calendar_year fil while employed with law firm b law firm b sponsors plan x which uses the calendar_year as its plan_year during the calendar_year plan_year ending taxpayer a owned less than five percent of either the capital or profits interest of law firm b taxpayer a does not intend to retire or separate from the service of law firm since taxpayer a intends to remain employed by law firm b in accordance with the provisions of plan x taxpayer a has asked the administrator of plan x to defer distribution of benefits from plan x until after he retires from law firm b the facts indicate that taxpayer a was not a five percent owner during calendar yearn thus he is not subject_to the rule_of code sec_401gi d furthermore since there is no plan x required_distribution with respect to taxpayer a for calendar_year failure to make any such distribution does not give rise to an excise_tax under code sec_4974 therefore based on the above facts and representations the service concludes as follows with respect to your ruling requests that taxpayer a is not a 5-percent_owner within the meaning of code sec_401 with respect to calendar yea ll the calendar_year in which he attained age since taxpayer a is not a 5-percent_owner for purposes of code sec_401 and since he remains an attorney actively practicing law with law firm b he is not required under code sec_401 to begin receiving minimum required distributions from plan x no later than date and if taxpayer a does not begin receiving distributions from plan x by date he will incur no excise_tax consequences under sec_4974 of the code this ruling letter is based on the facts and representations contained therein the accuracy of percentage sec_1 and plan x is including but not limited to qualified within the meaning of code sec_401 and its trust tax exempt under code sec_501 at all times relevant to and taxpayer a is employed with law firm b no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page of this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling either anni phone or please contac please address all correspondence to enclosures deleted copy of ruling letter notice of intention to disclose sincerely yours clilé- wb rey rances v sloan manager employee_plans technical group
